Name: 86/106/EEC: Commission Decision of 25 February 1986 on the implementation of the reform of agricultural structure in 1985 in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States
 Date Published: 1986-04-08

 Avis juridique important|31986D010686/106/EEC: Commission Decision of 25 February 1986 on the implementation of the reform of agricultural structure in 1985 in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 093 , 08/04/1986 P. 0015 - 0016*****COMMISSION DECISION of 25 February 1986 on the implementation of the reform of agricultural structure in 1985 in the Federal Republic of Germany pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (86/106/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany has provided notification of the following laws, regulations and administrative provisions: - Principles governing aid for agricultural holdings in less-favoured areas, of 29 April 1985; Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany has also provided notification of the following laws, regulations and administrative provisions adopted by the Laender concerned: - SCHLESWIG-HOLSTEIN Rules governing aid for agricultural holdings in less-favoured areas under the Land/Federal Government Scheme for 'Improvement of agricultural structure and coastal protection', of 9 July 1985, - HAMBURG Aid for agricultural holdings in less-favoured areas (draft), of 14 June 1985, - LOWER SAXONY Rules on the granting of aid for agricultural holdings in less-favoured areas of Lower Saxony (compensatory allowances), of 10 July 1985, as amended by decree of 25 October 1985, - BREMEN Rules on aid for agricultural holdings in less-favoured areas, of 9 January 1985, - NORTH RHINE-WESTPHALIA Rules on the granting of aid for agricultural holdings in mountainous areas and certain less-favoured areas of North Rhine-Westphalia (compensatory allowances), of 25 June 1985, - HESSE Rules on aid for agricultural holdings in less-favoured areas (rules on hill farming), of 17 July 1985, - RHINELAND-PALATINATE Aid for investment by individual agricultural holdings (item 8, compensatory allowances), of 2 April 1975, - BADEN-WUERTTEMBERG Rules issued by the Ministry of Food, Agriculture, the Environment and Forestry on aid for agricultural holdings in mountainous areas and certain less-favoured areas (compensatory allowances), of 24 October 1985, - BAVARIA Rules issued by the Bavarian State Ministry of Food, Agriculture and Forestry on the granting of compensatory allowances in mountainous areas in less-favoured agricultural regions, of 4 April 1985 (in version of 25 June 1985), - SAARLAND Rules issued by the Minister for Economic Affairs on the granting of compensatory allowances to agricultural holdings in certain less-favoured areas, of 20 June 1985, - BERLIN Conditions governing the granting of compensatory allowances in accordance with the principles governing aid for agricultural holdings in less-favoured areas under the relevant plan provided for in the Land Federal Government Scheme for 'Improvement of agricultural structure and coastal protection' (draft), of 18 June 1985; Whereas, pursuant to Article 25 (3) of Regulaton (EEC) No 797/85, the Commission must decide whether the laws, regulatons and administrative provisions notified are compatible with that Regulation and whether, in the light of the objectives of the said Regulation and the need for a connection between the various measures, the conditions for financial participation by the Community in 1985 are satisfied; Whereas the above laws, regulations and administrative provisions are consistent with the objectives of Regulation (EEC) No 797/85; Whereas, however, the fixing of the level of the annual compensatory allowance on the basis of the reference quantity of milk, as provided for in the laws, regulations and administrative provisions notified for the Federal Laender of Schleswig-Holstein, Rhineland-Palatinate and Saarland can only exceptionally be tolerated as the sole criterion for determining the magnitude of the permanent natural handicaps affecting agricultural activity and as the parameter for fixing the prosperity threshold, owing to the considerable temporary administrative difficulties confronting the authorities of the said Laender as a result of the extension of compensatory payments to all less-favoured areas within the meaning of Article 3 of Council Regulation 75/268/EEC (1); Whereas the Committee for the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The compensatory allowance granted in the Federal Republic of Germany within the meaning of Article 13 of Regulation (EEC) No 797/85 satisfies the conditions for Community financial participation in the common measure referred to in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (1) OJ No L 128, 19. 5. 1975, p. 1.